FILED
                             NOT FOR PUBLICATION                            JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BIN ZHU,                                         No. 12-72206

               Petitioner,                       Agency No. A088-292-974

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Bin Zhu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, Zhu’s request for oral
argument is denied.
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Zhu’s admitted lies under oath about his sisters, internally inconsistent

testimony regarding notarial documents he submitted, and inconsistencies between

his testimony and documentary evidence regarding his fine. See id. at 1048

(agency’s adverse credibility finding reasonable under the totality of

circumstances); Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014) (lies to U.S.

officials and judges are “generally sufficient to support an adverse credibility

determination”). Zhu’s explanations did not compel a contrary conclusion. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible

testimony, Zhu’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Zhu’s CAT claim is based on the same testimony the BIA found not

credible, and Zhu does not point to any evidence that otherwise compels the

conclusion that it is more likely than not that he will be tortured if returned to

China, his CAT claim also fails. See Shrestha, 590 F.3d at 1048-49.


                                            2                                      12-72206
      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED.




                                          3                                   12-72206